Citation Nr: 0819261	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-15 671	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether J.L.S.C. may be recognized as a child of the veteran 
for purpose of Department of Veterans Affairs (VA) benefits.  



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran, who died in 2000, served in the New Philippine 
Scouts from May 1946 to May 1949.  The appellant is the 
custodian of the minor, J.L.S.C. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was filed in November 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.


FINDINGS OF FACT

1. The appellant married the veteran in May 1995.

2. The appellant's marriage to the veteran in May 1995 was 
invalid due to a legal impediment.

3. J.L.S.C. was born on March [redacted], 1999, and is an 
illegitimate child.

4. The veteran did not affirm paternity on J.L.S.C.'s 
Certificate of Birth, and did not otherwise attest to 
paternity of J.L.S.C.


CONCLUSION OF LAW

J.L.S.C. may not be recognized as a child of the veteran for 
purpose of VA benefits.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. § 3.210 (2007). 

Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in December 2007.  The 
appellant was notified of the information and evidence 
necessary to substantiate the claim that J.L.S.C. was the 
child of the veteran.  

The appellant was asked to submit any evidence that would 
include that in her possession.  She was notified of the 
provisions for the degree of disability assignable and for 
the effective date of the claim, that is, the date of receipt 
of the claim.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

To the extent that the VCAA notice about the provisions for 
the degree of disability assignable and for the effective 
date of the claim came after the initial adjudication, the 
VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claim is 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the timing error of the VCAA notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO conducted a Field 
Investigation and obtained a copy of J.L.S.C.'s birth 
certificate.  As no additional evidence has been identified 
by the appellant, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The question before the Board is whether J.L.S.C. can be 
recognized as the child of the veteran for purpose of VA 
benefits.

A copy of a marriage certificate shows that the veteran and 
appellant were married in May 1995.  In a dependency 
questionnaire received in November 1995, the veteran stated 
that he and the appellant had lived together as man and wife 
since mid-1986.  

During his lifetime, the veteran was entitled to VA 
disability compensation and his death in January 2000 was 
found to be due to a service-connected disability, entitling 
his surviving spouse and dependents to VA benefits. 

After the veteran's death, in a decision in December 2001, 
the Board determined that the appellant was not the veteran's 
surviving spouse for the purpose of VA benefits because the 
veteran had been previously married to C.F.C., and that their 
divorce in 1985 obtained in the State of Nevada was not valid 
under Philippine law, and that the veteran's subsequent 
marriage to the appellant was not valid. 

Thereafter the appellant filed on claim for VA death benefits 
on behalf of her minor children.  In February 2000, the 
appellant stated that she was "a jobless widow with five 
children left by my deceased husband to look after and care 
for."  In November 2000, the appellant submitted birth 
certificates of seven children, including that of J.L.S.C., 
who was born in March 1999.  In December 2000, she again 
referred to seven children.  In September 2002, the appellant 
submitted correspondence on behalf of the children of the 
deceased veteran, but she did not include J.L.S.C.  

In June 2003, the appellant referred to seven children, 
including J.L.S.C.   In August 2003 and March 2004, she again 
referred to seven children.  

In a rating decision in April 2004, the RO awarded VA 
benefits on behalf of five of the veteran's children.  The RO 
notified the appellant that the record pertaining J.L.S.C. 
and another child were incomplete and that more information 
was needed to verify paternity.  

Several copies of the birth certificate, pertaining to 
J.L.S.C., show the appellant as the mother and the veteran as 
the father, and the date of marriage in May 1995.  In the 
certified true copy of the 'Affidavit for Delayed 
Registration of Birth' registered in October 1999, in the 
section pertaining to Acknowledgement/Admission of Paternity, 
certified by National Statistics Office, the section was not 
signed by the veteran.  On copies of the same document 
submitted by the appellant, the section is signed purportedly 
with the veteran's signature.  The Board excludes the copies 
of the birth certificate, purportedly signed by the veteran 
because the documents were not certified to establish that 
the document was a copy of a public record.  38 C.F.R. 
§ 3.209.  As the document is not a copy of the public record, 
it is not credible evidence of the veteran acknowledging 
paternity. 

In September 2005, a VA 'Field Examination Report' was 
completed, which included a deposition of the appellant, 
interviews with other witnesses; and a birth certificate of 
J.L.S.C. obtained from the National Statistics Office. The 
appellant testified that the veteran was the father of 
J.L.S.C.; however, she was unable to provide any 
documentation other than the birth certificate to establish 
paternity.  Neighbors of the appellant were interviewed; 
however, they did not know the appellant and veteran.  When 
interviewed, J.L.S.C. stated that the veteran was her father. 

In an Administrative Decision by VA in September 2005, it was 
determined that J.L.S.C. may not be recognized as the 
veteran's child for purpose of VA benefits.  

Legal Criteria

Since the veteran and the appellant were not legally married 
under the law of the Philippines, any child born of their 
union would be illegitimate. 

In determining an illegitimate child's relationship to the 
veteran for the purpose of VA benefits, the sufficiency of 
the evidence will be determined in accordance with the facts 
in the individual case.  Proof of such relationship will 
consist of: (1) an acknowledgment in writing signed by the 
veteran; or (2) evidence that the veteran has been identified 
as the child's father by a judicial decree ordering him to 
contribute to the child's support or for other purposes; or 
(3) any other secondary evidence which reasonably supports a 
finding of relationship, as determined by an official 
authorized to approve such findings, such as (i) a copy of 
the public record of birth or church record of baptism, 
showing that the veteran was the informant and was named as a 
parent of the child; or (ii) statements of persons who know 
that the veteran accepted the child as his; or (iii) 
information obtained from service department or public 
records, such as school or welfare agencies, which shows that 
with his knowledge the veteran was named as the father of the 
child.  38 U.S.C.A. § 101; 38 C.F.R. § 3.210.

In light of the fact that J.L.S.C. was illegitimate at the 
time of her birth, there is insufficient documentation of 
record to establish that she was the child of the veteran, as 
there is no acknowledgment in writing signed by the veteran, 
including on the official birth certificate; or evidence that 
the veteran has been identified as the child's father by a 
judicial decree ordering him to contribute to the child's 
support or for other purposes; or any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or 
statements of persons who know that the veteran accepted the 
child 
as his; or information obtained from public records, such as 
school or welfare agencies, which shows that with his 
knowledge the veteran was named as the father of the child.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.210.  The naming of the 
veteran as the father of J.L.S.C. on the birth certificate is 
insufficient evidence to establish paternity under 38 C.F.R. 
§ 3.210 or under the law of the Philippines.  John Paul E. 
Fernandez v. Court of Appeals, GR 108366, Feb. 16, 1994; 48 
SCAD 333 (A birth certificate not signed by the alleged 
father is not competent evidence of paternity.). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

J.L.S.C. may not be recognized as a child of the veteran for 
purpose of VA benefits, and the appeal is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


